     HEATHER E. WILLIAMS, #122664
1
     Federal Defender
2    DAVID M. PORTER, SBN # 127024
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, California 95814
4    Telephone: (916) 498-5700
5
     Attorney for Defendant-Movant
6    MICHAEL DESHONE MATHEWS

7
8                              IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,  ) No. 2:15-CR-118 KJM
                                )
12             Plaintiff,       ) SEALING ORDER
13                              ) JUDGE: Hon. Kimberly J. Mueller
         v.                     )
14                              )
     MICHAEL DESHONE MATHEWS, )
15
                                )
16            Defendant-Movant. )
                                )
17                              )
18          IT IS HEREBY ORDERED that the Request to Seal the unredacted version of Exhibit G
19   to Defendant’s Reply to Opposition to Motion to Reduce Sentence Pursuant to 18 U.S.C.
20   § 3582(c)(1)(A)(i) is GRANTED so that personal information is not available on the public
21   docket. The Request and the unredacted version of Exhibit G are to be provided to the Court
22   and Assistant United States Attorney Paul Andrew Hemesath.
23          These documents shall remain under seal until further Order of the Court.
24          IT IS SO ORDERED.
25   DATED: May 3, 2021
26
27
28

      Mathews: Sealing Order
